         Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH COLL,                   CIV. NO. 3:20-cv-00646 (JAM)
 TANYSHA BROWN AND DANIEL
 GERVAIS
                                                          PLAINTIFFS’ MOTION TO
          Plaintiffs,                                   STRIKE DEFENDANT LAMONT
                                                         AND ROVELLA’S SUR-REPLY
 v.

 NED LAMONT, JAMES ROVELLA, PAUL                                     MAY 27, 2020
 MELANSON, ANDREW COTA, BRIAN
 GOULD AND JAMES KENNY

          Defendants


       Pursuant to Fed. R. Civ. P. 7(b)(1) and Local Rule 7(d), the Plaintiffs respectfully move

this Court to strike “Defendant Lamonts’ and Rovella’s, Supplemental Opposition to Plaintiff’s

Motion for Temporary Restraining Order and Preliminary Injunction” Doc. # 47, dated May 27,

2020. For the reasons set forth herein, the Defendant Lamont’s and Rovella’s untimely and

unpermitted sur-reply should be stricken and not reviewed by the Court as part of its

consideration of the Plaintiffs’ Emergency Motion for Temporary Restraining Order, or in the

Alternative, Issuance of a Preliminary Injunction.

I.     Defendants Failed to Seek Leave or Show Good Cause to File Sur-Reply

       Pursuant to Local Rule 7(d), “[n]o sur-replies may be filed without permission of the

Court, which may, in its discretion, grant permission upon a showing of good cause.” L.Civ. R.

7(d). The Plaintiffs’ Motion for Emergency Temporary Restraining Order, or, in the

Alternative, Issuance of a Preliminary Injunction, Doc. #3, was filed on May 9, 2020. Defendant


                                                1
          Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 2 of 6



Lamont’s and Commissioner Rovella’s Opposition to Plaintiffs’ Motion for Temporary

Restraining Order and Preliminary Injunction, Doc. # 36 was filed on May 21, 2020. Plaintiffs’

Reply in Support of Plaintiffs’ Emergency Motion for Temporary Restraining Order, or in the

Alternative, Issuance of a Preliminary Injunction, Doc. # 46 was filed on May 26, 2020. Once

the Plaintiffs’ reply brief was filed, any subsequent briefing by any of the Defendants on the

Plaintiffs’ motion is a “sur-reply.”

       Local Rule 7(d) allows the Court to exercise its discretion to grant a party permission to

file a sur-reply only “upon a showing of good cause.” Because Defendant Lamont and Rovella

neither sought nor received permission from the Court to file a sur-reply, and because they did

not even attempt to establish a showing of good cause, the Defendant Lamont’s and Rovella’s

sur-reply is not permitted and should be stricken.

II.    Defendants Violated the Parties’ Briefing Schedule Agreement

       In violation of the agreement between counsel for the Plaintiffs and counsel for

Defendant Lamont and Rovella, counsel for Defendant Lamont and Rovella has now filed a sur-

reply which improperly extends the briefing on the Plaintiffs motion for preliminary relief

beyond anything anticipated in the agreement. On May 11, 2020, the Court ordered the

Defendants to respond to the Plaintiff’s Motion by May 18, 2020, with response by Plaintiff’s by

May 21, 2020. On May 12, 2020, Attorney Varunes contacted Attorney Fishbein to inform him

that she and Attorney Beizer would be representing Defendant Lamont and Rovella, at which

time she requested that the Plaintiffs agree that Defendant Lamont and Rovella would have until

May 21, 2020 to file their opposition brief. On behalf of the Plaintiffs, Attorney Fishbein agreed

to Attorney Varunes’s request, contingent upon Defendant Lamont and Rovella agreeing that

the Plaintiffs’ reply brief deadline would be extended to May 26, 2020. Attorney Varunes agreed.

                                                2
            Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 3 of 6



On May 12, 2020, Attorney Varunes filed her Motion to Extend Time (Doc. # 16) relative to

the Defendant Lamont’s and Rovella’s opposition brief, omitting any mention of the agreement

to extend the Plaintiff’s reply brief deadline. Plaintiffs were therefore forced to file their own

Motion to Extend Time (Doc. # 18). Both motions were granted by the Court on May 14, 2020.

(Doc. # 20). When negotiating with Plaintiff’s counsel to amend the Court’s scheduling order,

counsel for Defendant Lamont and Rovella never revealed that they were going to raise entirely

new issues and assert new facts in a sur-reply leaving the Plaintiffs only two business days before

the hearing on Plaintiffs’ motion. Defendant Lamont’s and Rovella’s sur-reply seeks to take

unfair advantage of the clock and the Plaintiffs’ counsel’s generosity. The sur-reply should be

stricken.

A.     Defendants Failed to Confine Discussion to Matters Raised by Plaintiff’s Brief

       Pursuant to Local Rule 7(d), “[A] reply memorandum must be strictly confined to a

discussion of matters raised by, and must contain references to the pages of, the memorandum

to which it replies.” Defendant Lamont’s and Rovella’s sur-reply is not even loosely “confined

to a discussion of matters raised by the memorandum to which it replies.” L.Civ. R. 7(d). In fact,

Defendant Lamont and Rovella seek to litigate this case by ambush by asserting entirely new

facts and arguments in their sur-reply which were not previously briefed by the Plaintiffs or

Defendant Lamont and Rovella. And since the sur-reply has no bearing on the substance of the

Plaintiffs’ Reply Brief, as it must, it also does not “contain references to the pages of, the

memorandum to which it replies.” L.Civ. R. 7(d). Nothing in the Federal Rules or Local Rules

allows Defendant Lamont and Rovella to file this sur-reply as they did. As such, it should be

stricken.



                                                  3
          Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 4 of 6



III.   Defendants Raise New Issues Previously Known to Them

       Pursuant to a May 12, 2020 agreement between counsel for the Plaintiffs and counsel for

Defendant Lamont and Rovella (see above), Defendant Lamont and Rovella filed their

Opposition to Plaintiffs’ Motion for Temporary Restraining Order and Preliminary Injunction,

Doc. # 36 on May 21, 2020. At that time, all of the facts alleged in their new sur-reply were

known to them. In fact, all of the facts upon which Defendants Lamont and Rovella rely in their

May 27, 2020 sur-reply are contained in affidavits dated May 20, 2020 and May 21, 2020

respectively. Both affidavits were even attached to their opposition brief. Except to try to gain

unfair tactical litigation advantage, there is simply no good reason for Defendants Lamont and

Rovella not to have included the facts and arguments of their sur-reply in their opposition brief

so as to allow the Plaintiffs’ to timely respond in their Reply brief.

       Raising these issues now, after the Plaintiffs have reached temporary agreements with all

of the other Defendants to avoid the need for preliminary relief against them, is an obvious

tactical move to put the Plaintiffs back on their heels and make their counsel waste valuable time

leading up to the June 1, 2020 hearing when counsel would otherwise be preparing for the

hearing. Defendant Lamont’s and Rovella’s sur-reply should be stricken.

IV.    Defendants Rely on Old Affidavits for their Speculative Factual Assertions of
       Events Supposedly Occurring After the Affidavits were Signed

       Defendant Lamont’s and Rovella’s sur-reply makes factual representations that certain

events have occurred based solely on old affidavits asserting that the affiants plan or expect that

such events will occur in the future. Defendant Lamont and Rovella assert that DESPP is now

fingerprinting applicants for firearms permits as of May 26, 2020 (Sur-Reply at 2) based entirely

on Defendant Rovella’s May 21, 2020 affidavit claiming that DESPP “will do so” in the future.

Id.; see also Rovella Affidavit, para. 22, 29. Defendants Lamont and Rovella have filed no
                                                  4
            Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 5 of 6



contemporaneous affidavit with their sur-reply attesting that the alleged events have, in fact,

occurred. Upon information and belief, DESPP is not in fact complying with the anticipated

procedures set forth in Defendant Rovella’s May 21, 2020 affidavit. The Court should not allow

Defendant Lamont and Rovella to ambush the Plaintiffs with such factually-unsupported,

deceptive and strategically-timed filing. Defendant Lamont’s and Rovella’s sur-reply should be

stricken.

V.     Conclusion

       For these reasons, the Court should strike, and not consider, defendant Lamont’s and

Rovella’s sur-reply, styled as “Defendant Lamonts’ and Rovella’s, Supplemental Opposition to

Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction” Doc. # 47,

dated May 27, 2020.


Dated: MAY 27, 2020                   Respectfully submitted,

                                          /s/Craig C. Fishbein
                                      Craig C. Fishbein, Esq.
                                      (ct25142)
                                      FISHBEIN LAW FIRM, LLC
                                      100 South Main Street
                                      P.O. Box 363
                                      Wallingford, Connecticut 06492
                                      Telephone: 203.265.2895
                                      E-mail: ccf@fishbeinlaw.com

                                          /s/Doug Dubitsky
                                      Doug Dubitsky, Esq.
                                      (ct21558)
                                      LAW OFFICES OF DOUG DUBITSKY
                                      P.O. Box 70
                                      North Windham, CT 06256
                                      Telephone: 860.808-8601
                                      Facsimile: 866.477.1120
                                      Email: doug@lawyer.com
                                      Attorneys for the Plaintiffs
                                                 5
          Case 3:20-cv-00646-JAM Document 50 Filed 05/27/20 Page 6 of 6



                                      CERTIFICATION

       I hereby certify that on May 27, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing. Parties may access this filing through the Court’s system.

                                               /s/Craig C. Fishbein
                                            Craig C. Fishbein, Esq.
                                            (ct25142)
                                            FISHBEIN LAW FIRM, LLC
                                            100 South Main Street
                                            P.O. Box 363
                                            Wallingford, Connecticut 06492
                                            Telephone: 203.265.2895
                                            Facsimile: 203.294.1396
                                            E-mail: ccf@fishbeinlaw.com




                                                 6
